Citation Nr: 0115783	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to an increased evaluation for bilateral 
metatarsalgia of the first, second and third metatarsals, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In June 2000, the veteran testified before the undersigned 
Board member at the RO in Milwaukee, Wisconsin.  A copy of 
the hearing transcript has been associated with the claims 
file.

In a November 1999 rating decision, the RO denied entitlement 
to service connection for post traumatic stress disorder.  
The veteran was informed of the RO's decision that same 
month.  The veteran did not appeal this determination and the 
matter is not before the Board.  Therefore, the issues for 
appellate consideration are limited to those listed on the 
front page of this decision. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service and is otherwise unrelated to service, and a 
psychosis was not manifest to a compensable degree within one 
year after separation from service.

2.  The veteran's bilateral metatarsalgia of the first 
through third metatarsals has been primarily manifested by 
some functional limitation due to pain with increased 
activity.  Evidence of all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to the right angle, 
shortened plantar fascia, and/or marked tenderness under the 
metatarsal heads or moderately severe injury of the foot has 
not been demonstrated.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The criteria for a disability rating higher than 10 
percent for bilateral metatarsalgia of the first through 
third metatarsals have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5279, 5283 and 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he developed 
depression and anxiety during boot camp in 1965 after his 
father unexpectedly passed away and that he continued to have 
psychiatric problems throughout the duration of his service 
until the present time.  He also maintains that the service-
connected bilateral metatarsalgia of the first, second and 
third metatarsals is more severely disabling than the current 
10 percent evaluation reflects as a result of painful feet 
and arches with increased activity. 

In the interest of clarity, the factual background of this 
case with respect to each issue will be summarized.  The 
pertinent law and VA regulations will then be discussed.  
Finally, the Board will analyze the veteran's claims in 
reaching its decision.  

Background

Psychiatric Disorder

Service medical records reflect that in mid-November 1967, 
the veteran was seen in a psychiatric clinic with complaints 
of depression and anxiety.  A psychiatric  evaluation 
revealed an immature, egocentric male who was unable to 
develop friendships or personal ties because of his "poor 
attitude."  The examiner noted that the veteran was somewhat 
dissatisfied with his service life.  There was no clinical 
evidence of depression or anxiety.  His appetite and sleep 
were good.  He was not suicidal.  The veteran's marital life 
was noted to have been satisfactory.  The veteran was 
instructed to work on improving his interpersonal 
relationships.  He returned to the psychiatric clinic in late 
November 1967.  At that time, he was not given medication.  
In December 1997, the veteran was scheduled for a group 
appointment.  In January 1968, he did not keep an appointment 
in the psychiatric clinic  The August 1968 separation 
examination report reflects that the veteran was evaluated as 
psychiatrically normal.  

The veteran first filed a claim for VA compensation for a 
psychiatric disability in June 1996.

Various post-service VA and private clinical treatment and 
examination reports, dating from 1969 to 2000, are of record.  
The first post-service evidence of any psychiatric disorder 
was in March 1986, when the veteran was diagnosed as having 
dysthymia by a private physician.  Subsequent clinical 
treatment records reflect diagnoses of bipolar disorder and 
major depression.  However, none of these reports include an 
opinion establishing a causal or etiological link between any 
of the veteran's psychiatric disorders to his service decades 
earlier.  

A June 1999 VA PTSD examination report is of record and shows 
that the veteran complained of being depressed "all my 
life," but that it was "worse now" as a result of having 
been hospitalized for pancreatitis.  He related that he after 
he had been discharged from the hospital for pancreatitis, he 
went to the emergency room at the VA hospital in Milwaukee, 
Wisconsin because of depression.  He related that he was told 
that he had had an "overload of medications."  The veteran 
reported that he was advised about his medications and was 
not admitted to the facility.  When the veteran was asked 
about any service experiences which might have triggered his 
seeking service connection, he related that the death of his 
father during boot camp was very disturbing to him and had 
caused his depression.  He also related that he was unable to 
get along with anyone.  After some period of time, he related 
he was "not comfortable with handling caskets."  He related 
that he never saw the bodies of anyone in the caskets but 
just the thought of handling caskets made him feel 
uncomfortable.  

The veteran also related that he had not been hospitalized 
for his psychiatric condition since 1988, when it was "my 
last high."  He reported that he received outpatient 
treatment at the VA every two weeks and that he went to a 
counselor on a weekly basis.  He was not involved in any 
group therapy, but stated that he attended "AA" four times 
a week.  The veteran related that he had last worked in 1995 
as a janitor for a railroad and that he was unable to seek 
employment because of fatigue, inability to cope and 
depression.  After a mental status examination of the 
veteran, the diagnostic formulation was bipolar affective 
disorder, depressed phase, history of alcohol dependence, in 
reemission.  The veteran's current psychosocial stressors 
were reported to be unemployment and a history of recent 
hospitalization for pancreatitis.  

The VA examiner in June 1999 concluded that while the veteran 
reported the unexpected death of his father as stressful as 
well as the work done in handling caskets, they were not 
things that the veteran initially mentioned and only with 
some prompting did he identify them as stressors.  The 
veteran's current concern seemed to revolved around his 
feelings of depression, particularly his sense of low self 
worth and frustration of his pursuit of achievements.  

In June 2000, the veteran testified before the undersigned 
Board member at the RO in Milwaukee, Wisconsin, that he began 
to have emotional problems during boot camp after the sudden 
death of his father and that he had sought counseling 
throughout service.  The veteran testified that after he was 
discharged from service, he sought treatment from a social 
worker through his employment at the railroad and another 
private physician in the 1970's, but that those records were 
unavailable.  The veteran's spouse testified that the veteran 
received treatment for his depression during service. 

Bilateral Metatarsalgia

Service medical records show that in February 1967 the 
veteran was seen for a possible fracture of the second to 
third left toes.  There was objective evidence of tenderness.  
An X-ray of the toes revealed a small fragment (one 
millimeter) of the proximal end of the distal phalanges of 
the third toe near its lateral border.  The veteran was 
provided metatarsal bars and arch supports.  In October 1967, 
there was clinical evidence of a left Morton's neuroma.  The 
veteran was instructed to continue with his arch supports.  
An August 1968 separation examination revealed normal feet.  

In a May 1971 rating decision, the RO granted service 
connection for metatarsalgia of the first, second and third 
metatarsals, bilaterally, under a rating code for 
metatarsalgia, anterior (Morton's disease) pursuant to 
38 C.F.R. § 4.71a. Diagnostic Code 5279.  A 10 percent rating 
was assigned.  Service connection is also in effect for a 
fracture of the right third toe, which is not involved in the 
current appeal.  

Post-service VA and private medical reports, dating from 1969 
to 2000, reflect that the veteran's foot disability picture 
appears to have been complicated by various factors over the 
years.  A June 1972 VA examination report shows diagnoses of 
multiple rheumatoid arthritis, hyperuricemia and pes cavus, 
bilaterally.  A July 1976 VA examination resulted in a 
diagnoses of status metatarsalgia of both feet and toes, 
cause undetermined, without evidence of physical disability 
and status rheumatoid arthritis.  

Medical records, submitted by C.C., M.D., dating from 
September 1993 to April 1997, reflect that in September 1993, 
the veteran had a painful callous beneath the second 
metatarsal head of the left foot and painful hammertoes, 
bilaterally.  February 1994 notes show that the veteran had 
received adjusted orthotics for his feet.

More recently, the veteran was examined by VA in April 1997.  
During that examination, his medical history with respect to 
bilateral metatarsalgia was recorded.  During the 
examination, the veteran reported that he was without foot 
pain at rest.  He described discomfort located through the 
entire foot, toes to heel, which was brought on by prolonged 
standing estimated at approximately 1/2 hour or walking, which 
was limited to one block.  Foot pain was also noted to have 
been brought on by walking on uneven surfaces and climbing.  
The veteran related that he was without discomfort in the 
early morning and pain was most pronounced at the end of the 
day.  He described no numbness or tingling in the feet.  
There was no evidence of ankle pain, and only occasional pain 
in the right knee which was not present during the 
examination.  The veteran reported no specific weakness in 
the feet.  The veteran related that he previously worked at a 
desk job for the railroad, but that he had been on disability 
since 1994.  He said that he was able to perform household 
activities.  The veteran described his foot pain as being 
brought on by cold and damp weather.  

The examination findings of the feet in April 1997 revealed 
that the veteran stood with equal weight bearing on the right 
and left lower extremity.  He rose from sitting to standing 
without difficulty.  Squatting was done slowly with 
discomfort reported at the base of the toes of both feet when 
he rose to a standing position.  The veteran was hesitant in 
walking on his toes but he was able to perform this activity.  
Walking on his heels was not difficult.  There was a slight 
degree of calcaneal valgus on the right, of five degrees and 
calcaneal neutral on the left.  There was no forefoot varus 
or valgus and arches were well maintained.  There was no 
clinical evidence of swelling of the foot or ankle.  There 
was no erythema noted about the joint.  There was a degree of 
calcaneal valgus on the right, a 1.5-centimeter callus on the 
sole of the left foot at the base of the second and third 
metatarsals.  Strength testing with ankle dorsi and plantar 
flexion was normal.  Inversion and eversion were normal.  
Digit extension and flexion were within normal range.  There 
was tenderness to palpation at the base of the right fifth 
metatarsal as well as with transverse compression; although, 
no other focal areas of tenderness were noted with palpation.  
The right second digit had a flexion deformity and was 
shortened.  The right second through the fifth digits had 
decreased flexion, and extension of the right second and 
third digits was decreased.  Also, the left second through 
fifth digits were able to flex, although to a lesser degree 
than the right.  The veteran's gait was stable with equal 
weight bearing, normal pace and with good heel/toe motion.  
The veteran declined to have X-rays of his feet taken the day 
of the examination.  The diagnoses were bilateral 
metatarsalgia, and degenerative joint disease of the feet, 
according to X-rays of the feet performed in July 1993.  

After examination of the feet in April 1997, the examiner 
concluded that the veteran had daily discomfort in his feet 
with activities such as prolonged walking or standing and 
that he would have to stop the activity.  Although the 
veteran reported discomfort with palpation laterally on the 
right foot, the discomfort was not indicated by facial 
expression of pain.  The day of the examination, the veteran 
indicated that his symptoms were better than usual.  The 
examiner predicted that at times of increased activity or 
damp and cold weather or prolonged exposure, such as in the 
winter season, the veteran would experience an increase in 
discomfort.  The examiner further related that the loss of 
range of motion in the toe could limit coordination with the 
toe-off phase of gait but no objective evidence was noted 
during the examination.  With regards to flare-ups, 
activities such as prolonged walking aggravated the veteran's 
condition.  The examiner finally related that when the 
activities that exacerbate the symptoms were limited, the 
veteran's condition would return to a baseline level which 
was pain free with limited range of motion in the joints.  

A May 1998 VA examination report reflects that the veteran 
was retired from the railroad because of psychiatric reasons 
and not because of his feet.  He related that his foot 
problem had not really kept him from working, but that he has 
not been able to perform certain capacities which involved 
standing or walking.  He continued to complain of pain in his 
arches and heels, which increased with walking or standing.  
The veteran indicated that a private physician had issued him 
orthotics, but that he no longer wore them.  He preferred to 
wear athletic shoes.  He reported that he was seeking medical 
treatment for unrelated disorders.  A neurological 
examination and muscle strength testing of the feet were both 
normal.  Subtalar range of motion was within normal limits, 
bilaterally, with approximately 20 degrees of inversion, 10 
degrees of eversion, which was described as normal.  No 
crepitus or pain was reported.  Ankle joint range of motion 
was noted to have been greater than 10 degrees of extension 
and approximately 45 degrees of flexion bilaterally.  The 
veteran reported mild pain with attempted range of motion, 
but crepitus was not noted.  First metatarsophalangeal joint 
range of motion was within normal limits, bilaterally, with 
greater than 65 degrees of extension and 30 degrees of 
flexion, bilaterally.  The veteran reported pain with forced 
flexion of the first metatarsophalangeal joint, bilaterally, 
but no crepitus was reported.  

Further, the veteran's arch structure indicated a slightly 
cavus foot deformity to both feet on non weight bearing, but 
on weight bearing, the arch structure was slightly cavus-most 
notably at the mid tarsal region with the tarsal region a 
more normal appearing plane.  The veteran had digital 
contractures of the second through fourth toes of the left 
foot which were consistent with hammer toe deformities.  
There was a slight contracture of the fifth toe of the left 
foot consistent with a mild hammer toe deformity.  The right 
foot exhibited a contracture of the fourth and fifth toes, 
which was consistent with rigid and nonreducible hammertoe 
deformities.   The second and third toes of the right foot 
were relatively straight, but there was more of an abduction-
adduction deformity with no range of motion available at the 
proximal or distal interphalangeal joint region and 
tenderness to palpation.  The second and third toes of the 
right foot also appeared short, which was consistent with the 
veteran's history of trauma to that area.  

Examination of the plantar fascial regions of the feet in May 
1998 revealed some tenderness to palpation of the medial and 
intermediate slips of the plantar fascia, bilaterally.  There 
was a small fibroma along the intermediate slip of the 
plantar fascial of the left foot approximately 0.5 
centimeters in diameter, which was tender.  When the veteran 
stood in angle and base of gait, the calcaneus was noted to 
have been in a neutral to slightly inverted position.  When 
the veteran raised on his toes, the calcaneus rotated into a 
varus position, bilaterally.  There was adequate toe raise 
with good muscle definition upon toe raising.  Gait 
evaluation showed slightly abducted gait, but no signs of 
antalgia, bilaterally, and no evidence of shoulder drop.  The 
hip alignment appeared good.  The veteran did not wish to 
have an X-ray evaluation of his feet.  Diagnoses of bilateral 
pes cavus deformity, hammertoes and plantar fasciitis were 
recorded.  The examiner noted that the veteran had structure 
deformities of the feet such as cavus foot structure and 
hammer toe deformities.  The deformity was exacerbated by 
increased activity which resulted in pain and limitation of 
activity.  The examiner felt that the veteran's history of 
rheumatoid arthritis was a contributing factor to his pain 
and stiffness.  The examiner felt that the veteran's 
condition could improve with the use of functional orthotics.  

VA outpatient and examination reports, dating from May 1998 
to May 2000, reflect that in June 1998 the veteran was seen 
for casting for orthotics.  The diagnosis was bilateral pes 
cavus.  A July 1998 report notes that the veteran played 
golf. 

When examined by VA in September 1998, the veteran complained 
of weak, painful and stiff feet, which were aggravated by 
cold weather and prolonged standing.  He reported that he had 
only been employed in jobs which required him to sit.  He was 
not on any medications of his feet.  The veteran reported 
that he was unable to play heavy sports, such as tennis and 
basketball, but that golf was okay.  He stated that he had 
used orthotics four years previously and in the previous 
months.  The veteran denied having any surgery on his feet.  
He stated that whenever he experienced an exacerbation of 
pain in his feet, he was still able to perform basic 
activities.  

An examination of the feet in September 1999 revealed full 
range of motion of the feet at the ankles.  There was point 
tenderness about a centimeter below the left fifth toe and at 
the plantar surface on the heel and metatarsal region, 
bilaterally.  There was a centimeter by centimeter callus on 
the plantar surface about two centimeters below the left 
toes, second and third toe, one about a half a centimeter 
callus below the second toe on the posterior surface of the 
second toe and two calluses on the great toe on the medial 
side, bilaterally.  The left foot, the big toe and the second 
through fifth toes showed evidence of fusion.  On the great 
toe, the fusion was at the interphalangeal joint and the 
second, third, fourth and fifth at the proximal 
interphalangeal joint and the distal interphalangeal joint.  
He had minimal movement.  On the right side, there was fusion 
in the big toe at the interphalangeal joint. There was 
flexion in the third and fourth toe and fusion in all the 
toes at the proximal interphalangeal joints with minimal 
movement at the distal interphalangeal joints.  There was 
flexion in the second, third, fourth and fifth proximal 
interphalangeal joint on the left side.  Final diagnoses were 
plantar fasciitis bilaterally, hammer toe deformities, 
bilaterally and left foot calluses.  

A VA outpatient report, dated in May 2000, reflects that the 
veteran complained that it was difficult for him to find 
comfortable shoes.  Diagnoses of hallux valgus deformity, 
hammer toe deformities and hallux extensus of the right foot 
were noted.  

During a June 2000 hearing before the undersigned Board 
member at the Milwaukee, Wisconsin RO, the veteran testified 
that his toes were "curled" in a claw, and that he had pain 
in the metatarsal and heel area.  He related that his feet 
kept him from potential employment and limited his 
participation in physical activities.  

In January 2001, the Board referred the veteran's case for a 
VA Veterans Health Administration specialist's opinion in 
order to determine if the current symptoms or functional 
limitations of the feet were most likely due to the veteran's 
service connected metatarsalgia or sequelae of Morton's 
disease of the first, second and third metatarsals, 
bilaterally, or if they could not be medically disassociated 
from the service-connected metatarsalgia.  The examiner was 
also requested to comment on what extent, if any, that 
various other foot symptoms and nonservice connected 
disorders were medically related to the veteran's service 
connected metatarsalgia.  

In March 2001, Dr. Paul G. Echols, a Board certified 
orthopedic surgeon, after a complete review of the veteran's 
claims file, concluded that the service-connected 
metatarsalgia and non -service connected plantar fasciitis, 
hammer toe deformities, and limitation of digital range of 
motion in the toes were co-morbidity's and all expressions of 
the same mild pes cavus deformity, which was congenital in 
nature.  He opined that the deformity was more likely than 
not was present at the time the veteran entered service with 
no indication that anything in service occurred to cause the 
deformity.  Dr. Echols also indicated that the veteran's 
diagnosis of thyroid cancer might had affected his bone 
turnover and, therefore, might have had some unmeasureable 
influence on the symptom expression of metatarsalgia pain in 
both feet.  He stated that the diagnosis of rheumatoid 
arthritis some thirty years previously was tenuous as best.  

Relevant Law and Regulations

Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
disorders, including psychoses, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Increased Evaluation 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Ordinarily, the Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Initial matter--duty to assist

During the pendency of the veteran's appeal but after his 
claims were most recently considered by the RO, the Veterans 
Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The act applies 
to this case.  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
includes new notification provisions.  Specifically, the law 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA must inform the claimant and the claimant's 
representative as to what evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
veteran has been afforded VA examinations with respect to his 
feet and psychiatric disorder in September 1998 and June 
1999, respectively.  In addition, the Board requested an 
expert medical opinion concerning the extent of impairment 
associated with the service connected bilateral 
metatarsalgia.  A copy of the opinion was provided to the 
veteran's representative for comment and the opinion has been 
associated with the claims file.  The veteran and his 
representative also provided testimony during the June 1999 
hearing before the unassigned Board member and submitted 
additional evidence with a RO waiver of consideration in 
September 2000.  Therefore, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

In summary, the Board finds that all notification and 
development actions required by the VCAA have been satisfied 
.  Remanding this case for readjudication under such 
circumstances would serve no useful purpose.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claims without prejudice to the veteran.

Psychiatric Disability

In analyzing the merits of the claim, the Board finds that 
service connection for a psychiatric disability must be 
denied.  Although the veteran was seen on a couple of 
occasions during service for depression and anxiety, at 
service separation in August 1968 no psychiatric disorder was 
present.  In addition, when the veteran first filed a claim 
for VA compensation in July 1969, a psychiatric disability 
was not reported.  Furthermore, there is no post-service 
medical evidence of psychiatric disorder until 1986, many 
years after service, and no medical evidence establishing a 
causal or etiological link between any of the veteran's 
psychiatric disorders and service.  Indeed, when examined by 
VA in June 1999, the examiner indicated that the veteran only 
reported the inservice stressors after being prompted and 
that his current depression seemed to revolve around his 
sense of low self worth and frustration of his pursuit of 
achievements.  

For the foregoing reasons, the Board finds that an acquired 
psychiatric disorder was not present during service, and for 
presumptive service connection a psychosis was not manifest 
to a compensable degree within one year after separation from 
service.  The Board concludes that the evidence is not in 
equipoise and that the preponderance of the evidence is 
against the veteran's claim that his psychiatric disorder is 
related to service.  Accordingly, the Board concludes that an 
acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.

The veteran's self-report and testimony in June 2000 as to 
his psychiatric disability as due to military service is not 
competent.  As a layperson, the veteran is not qualified to 
render medical opinions regarding matters calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Accordingly, the veteran's claim is denied.

Metatarsal Disability

Schedular rating

The RO has rated the veteran's bilateral metatarsalgia of the 
first through third metatarsalgia under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279, which provides for a 10 percent rating 
for unilateral or bilateral anterior metatarsalgia.  That 
diagnostic code does not provide for a rating higher than the 
current 10 percent (the rating is protected).  

Moreover, a 10 percent evaluation is assigned for acquired 
bilateral claw foot (pes cavus) where the great toe is 
dorsiflexed, where there is some limitation of dorsiflexion 
at the ankle, and where there is definite tenderness under 
the metatarsal heads.  The next higher evaluation of 30 
percent is warranted for acquired bilateral pes cavus with 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fasciae, and 
marked tenderness under the metatarsal heads.  The highest 
evaluation of 50 percent requires evidence of marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities and marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2000).   

In addition, a 10 percent rating is warranted for moderate 
foot injuries.  A 20 percent rating is warranted when the 
evidence indicates the claimant suffers from a foot injury 
which is moderately severe.  A 30 percent rating is warranted 
when the evidence indicates the claimant suffers from a foot 
injury which is severe in degree. In addition, the actual 
loss of use of the foot warrants a 40 percent disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2000).

The service connected bilateral metatarsalgia may be part and 
parcel of an underlying mild bilateral pes cavus deformity, 
which is frequently associated with hammer toes, according to 
Dr. Echols.  Although the veteran is service connected only 
for metatarsalgia, even rating by analogy none of the medical 
examination reports of record have indicated the presence of 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to the right angle, shortened plantar fascia, and/or 
marked tenderness under the metatarsal heads.  Indeed, when 
examined by VA in May and September 1998, the veteran had 
full strength and full range of motion of the feet at the 
ankles, respectively.  The Board notes that the currently 
assigned 10 percent rating contemplates dorsiflexion of the 
great toe with some limitation of dorsiflexion at the ankle 
and definite tenderness under the metatarsal heads.  The 
Board finds that the demonstrated symptomatology does not 
exceed the criteria for the 10 percent rating rather than the 
next higher evaluation of 30 percent under Diagnostic Code 
5278. 

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral metatarsalgia of the first through third 
metatarsals.  The Board notes, for example, that a 10 percent 
evaluation is the highest evaluation assignable for bilateral 
weak foot and hallux rigidus (ratable as hallux valgus) under 
38 C.F.R. § 4.71a, Diagnostic Codes 5277 and 5281 (2000).  
Furthermore, in the absence of evidence of severe bilateral 
flatfoot, malunion or nonunion of tarsal or metatarsal bones, 
a foot injury characterized as more than moderate in degree, 
an evaluation higher than 10 percent is not assignable under 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5283 or 5284 
(2000), respectively.  Finally, because there is no clinical 
evidence of X-ray evidence of traumatic arthritis of the 
feet, 38 C.F.R. § 4.7a, Diagnostic Codes 5003 (2000) is also 
not for application.  Accordingly, in the absence of evidence 
of more severe symptomatology, the claim for an increased 
evaluation for bilateral metatarsalgia of the first through 
third metatarsals must be denied.

DeLuca considerations

In reaching this determination, the Board has considered the 
history of the veteran's service-connected disability, as 
well as the current clinical manifestations of this 
disability and its effect on the veteran's earning capacity, 
as well as the effects upon his ordinary activity.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2000).  The functional 
impairment which can be attributed to pain or weakness has 
also been considered.  See 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 206.  The veteran has complained of 
pain and stiffness in the feet and ankles with prolonged 
activity.  However, the objective evidence does not show that 
this disability is productive of additional functional loss 
due to pain.  In this regard, the veteran had full strength 
and a normal neurological evaluation of the feet in May 1998.  
When examined by VA in September 1998, he had full range of 
motion of the feet at the ankles.  Moreover, the veteran's 
bilateral pes cavus deformity has been described as mild upon 
VA examination in March 2001.  

With respect to flare-ups, the VA examiner in April 1997 
related that when the activities that exacerbated the 
veteran's symptoms were limited, his condition would return 
to a pain free baseline level with limited range of motion in 
the joints.  This conclusion is consistent with the veteran's 
own account, as on the September 1998 VA examination, of 
being able to perform basic activities despite exacerbations 
of foot pain.  The Board notes that symptoms such as 
limitation of motion are contemplated by the rating provided 
under Diagnostic Code 5279.  Thus, even though the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered, the Board 
finds that even with application of these provisions, a 
higher evaluation is not warranted given the facts of this 
case.


Other Considerations

The question of an extraschedular rating is a component of 
the veteran's claim for increased rating for the disability 
at issue.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993). An extraschedular disability rating for 
consideration upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Although the veteran testified before the Board that his feet 
kept him from potential employment and limited his physical 
activities, he had stated during a May 1998 VA examination 
that his feet had not interfered with his employment and that 
he was unable to work as a result of his non service-
connected psychiatric disability.  Significantly, the 
manifestations of the service-connected metatarsalgia at 
issue do not appear to be unusual or exceptional from a 
clinical standpoint.  The metatarsal disability has not 
necessitated frequent periods of hospitalization; indeed 
there is no recent hospitalization of record for this 
disability.  Indeed, the veteran has indicated that he was 
not seeking any current medical treatment for metatarsalgia 
and had had been able to form desk work when employed.  The 
record does not include any recent documentation, such as 
from prospective employers, with adverse reference to 
metatarsalgia.  

In conclusion, the Board finds that the evidence of record 
does not confirm any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that further consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.


ORDER

Service connection for a psychiatric disability is denied.

Entitlement to an increased disability evaluation for 
bilateral metatarsalgia of the first through third 
metatarsals is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

